153 F.3d 727
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
G. Sam HOUSTON, Plaintiff-Appellant,v.Gale A. NORTON, individually and in her official capacity asAttorney General, State of Colorado; James Carr,individually and in his official capacity as the AssistantAttorney General, State of Colorado; Amos Martinez,individually and in his official capacity as theAdministrator of the State of Colorado Grievance Board;Clair Villano, individually and in her official capacity asthe Chairperson of the State of Colorado Grievance Board;Jim Stanley, individually and in his official capacity asthe Deputy District Attorney for the First JudicialDistrict, State of Colorado; Kevin Armstrong, individuallyand in his official capacity as Detective, City of Lakewood,Colorado Police Department; Dan Montgomery, individually andin his official capacity as the Chief of Police, City ofWestminster, Colorado, and unknown John or Jane Does,individually and in their official capacities as policeofficers, investigators for the cities of Westminster andLakewood Police Departments; Ron Beckham, individually andin his official capacity as the Sheriff of the County ofJefferson and the Jefferson County Jail Facility; LindaOrsello; Hillary Watters; Ann Short; Wheat Ridge PoliceDepartment, City of Wheat Ridge Chief of Police or PoliceJohn Doe; John Pickett; Jefferson County, Board of CountyCommissioners; Wheat Ridge, Colorado, City of; Jay Ambrose,Rocky Mountain News Editor; Charlie Able; Ann Carnahan;Rocky Mountain News; Jack Hurst, Defendants-Appellees.
D.C.No. 93-WM-2657.
United States Court of Appeals, Tenth Circuit.
July 24, 1998.

Before KELLY, BARRETT, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff, a prisoner appearing pro se, appeals from the district court's grant of defendants' motions to dismiss or for summary judgment in this suit filed under 42 U.S.C. § 1983.  He argues on appeal that the district court abused its discretion by issuing a final decision.


4
Because his appellate pleadings offer no coherent explanation of his issue on appeal, we conclude the appeal is legally frivolous or fails to state a claim under 28 U.S.C. § 1915(e)(2)(B)(i) or (ii) for purposes of counting "prior occasions" under 28 U.S.C. § 1915(g).  Accordingly, this appeal will be dismissed.


5
The district court granted plaintiff leave to proceed in forma pauperis on April 1, 1998.  Plaintiff's motion for leave to proceed in forma pauperis filed in this court and referred to this panel is therefore moot.  Plaintiff is reminded that he remains obligated to pay the full amount of the filing fee.  See 28 U.S.C. § 1915(b)(1).


6
DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3